Citation Nr: 9900736	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-02 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to August 31, 
1995, for service connection for cardiovascular disease.

2.  Entitlement to an increased disability evaluation for 
sinusitis, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel


INTRODUCTION

The veteran had active service from March 1960 to May 1983.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a rating decision in part of which the 
regional office (RO) granted service connection for status 
post four vessel coronary artery bypass graft with 
hypertension, described in a later rating decision as 
inoperable coronary artery disease with hypertension and 
recurrent angina.  The veteran has asserted that he is 
entitled to an earlier effective date for service connection 
for the cardiovascular disorder.  He has also appealed the 
assignment of a zero percent rating for sinusitis.  In a 
December 1996 rating decision, the RO awarded a 10 percent 
rating for sinusitis, effective from the date of service 
connection in August 1995.  This issue remains before the 
Board on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In Floyd v. Brown, 9 Vet.App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet.App. 337 (1996), the Court clarified that it did 
not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Boards denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellants claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


CONTENTIONS OF APPELLANT ON APPEAL

Concerning the claim for an earlier effective date for the 
grant of service connection for coronary artery disease with 
hypertension and recurrent angina, it is contended that the 
effective date for the grant of entitlement to service 
connection could be as early as one year prior to the date of 
the filing of the claim, and that records of VA treatment 
showing diagnoses of coronary artery disease as early as 
February 1995 constitute an informal claim for service 
connection for his cardiovascular disease.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that that the claim of entitlement 
to an effective date for service connection for coronary 
artery disease with hypertension and angina prior to August 
31, 1995, is not well grounded.  It is the further decision 
of the Board that the preponderance of the evidence is 
against the grant of an increased rating for sinusitis.


FINDINGS OF FACT

1.  The record does not contain documentary evidence that VA 
received the veterans claim of entitlement to service 
connection for cardiovascular disease prior to August 31, 
1995.

2.  The veterans sinusitis is manifested by a small amount 
of blood from the nose when it is blown, with seasonal 
allergic rhinitis and seasonal sinusitis, and sinus 
tenderness to percussion, without clinical evidence of three 
or more incapacitating episodes per year requiring prolonged 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting, and without 
clinical findings of severe and frequent headache, purulent 
discharge, or crusting reflecting purulence.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an effective date prior to 
August 31, 1995, for service connection for cardiovascular 
disease is not well grounded.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.400 (1998).

2.  The criteria for a rating in excess of 10 percent for 
sinusitis have not been met.  38 U.S.C.A. §§ 155, 5107 (West 
1991); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.97, Diagnostic Code 6513 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

For the reasons discussed below, the Board finds that the 
veterans claim of entitlement to an earlier effective date 
for service connection for cardiovascular disease is not well 
grounded.  Although the RO did not specifically state that it 
denied this claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Boards deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because it is not well 
grounded is not prejudicial to the appellant, as the 
appellants arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.  The discussion 
below informs the veteran of the types of evidence lacking, 
and which he should submit for a well-grounded claim.  Unlike 
the situation in Robinette, in this case the veteran has not 
advised VA of the existence of any particular evidence which, 
if obtained, would render his claim well-grounded.

The veteran has argued that:  1) the effective date for the 
grant of entitlement to service connection for coronary 
artery disease could be as early as one year prior to the 
date of the filing of the claim, and 2) records of VA 
treatment showing diagnoses of coronary artery disease as 
early as February 1995 constitute an informal claim for 
service connection for the disorder.  His argument might be 
correct if the claim had been one for an earlier effective 
date for an increased rating for his service-connected 
cardiovascular disease, however, it does not provide a basis 
for an earlier effective date for the grant of service 
connection.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a) (West 1991).  The 
applicable exception is found at 38 U.S.C.A. § 5110(b)(1), 
which provides that the effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2) 
(1998).  Under the regulation, the effective date of an award 
of direct service connection (rather than presumptive service 
connection) is the day following separation from active 
service or date entitlement arose if claim is received within 
1 year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Separation from service means separation under 
conditions other than dishonorable from continuous active 
service which extended from the date the disability was 
incurred or aggravated.

The veterans active service ended in May 1983.  He did not 
file his claim for service connection for a heart disease 
until August 31, 1995.  Thus, the sole exception found at 
38 U.S.C.A. § 5110(b)(1) does not apply in this case.  Under 
such circumstances, the law provides that the effective date 
of the grant of service connection can be no earlier than the 
date of the claim.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (1998).

The regulations concerning claims are found at 38 C.F.R. 
§ 3.150 et seq., and the Board has carefully considered 
whether they provide a basis for finding that the veterans 
date of claim was earlier than August 31, 1995.  As noted 
above, the veterans representative has argued that there is 
an earlier, informal claim for service connection for the 
veterans heart disorder.  Under 38 C.F.R. § 3.155(a), any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  

The first communication from the veteran indicating an intent 
to seek service connection for coronary artery disease was 
his application for compensation received by the RO on August 
31, 1995.  The veteran has impliedly argued that the records 
of VA diagnosis of and treatment for heart disease are 
informal claims.  Under 38 C.F.R. § 3.155(c), when a claim 
has been filed which meets the requirements of § 3.151 or 
§ 3.152, an informal request for increase or reopening will 
be accepted as a claim.  Section 3.152 involves claims for 
death benefits and is not applicable in this case.  Section 
3.151 involves claims for disability benefits, and provides, 
in paragraph (a), that a specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  It further provides that a claim by a 
veteran for compensation may be considered to be a claim for 
pension; and a claim by a veteran for pension may be 
considered to be a claim for compensation.  The greater 
benefit will be awarded, unless the claimant specifically 
elects the lesser benefit.  This provision does not provide a 
basis for finding an earlier date of the veterans claim for 
service connection for heart disease.

The veteran appears to be attempting to use the provisions of 
38 C.F.R. § 3.157 as a basis for finding an earlier date of 
claim.  Paragraph (a) provides, in pertinent part, that a 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Acceptance 
of a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of 
§ 3.114 with respect to action on VA initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.  Section 
3.114 concerns change of law or VA issue and does not affect 
this case.  

The applicable part of section 3.157 is paragraph (b), which 
provides that once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of one of 
the specified items will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.  In 
addition, receipt of one of the specified items will be 
accepted as an informal claim in the case of a retired member 
of a uniformed service whose formal claim for pension or 
compensation has been disallowed because of receipt of 
retirement pay.  The evidence listed will also be accepted as 
an informal claim for pension previously denied for the 
reason the disability was not permanently and totally 
disabling.  Evidence listed in this section includes report 
of examination or hospitalization by VA or uniformed 
services, evidence from a private physician or layman, and 
evidence from state or other institutions.  This section, 
relied upon by the veterans representative, is not 
applicable to the case before the Board, as a formal claim 
for compensation had not been disallowed for the reason that 
the service-connected disability from heart disease was not 
compensable in degree.  

The veterans argument that the effective date for the grant 
of service connection for coronary artery disease could be as 
early as one year prior to the date of the filing of the 
claim appears to be based on 38 C.F.R. § 3.400(o)(2), which 
concerns the effective date of increases and provides that 
the effective date of an increase in compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within 1 year from such date otherwise, date of receipt of 
claim.  This provision does not apply to this case, as it 
concerns the effective date of increased compensation, not 
the effective date of service connection.  

During his hearing at the RO, the veteran testified that he 
delivered a claim to a VA hospital worker during his 
hospitalization in March 1995.  Apparently he understood that 
this employee would deliver the claim for filing with the RO.  
However, the record contains no documentation that his claim 
was actually filed prior to August 31, 1995.  Rather, his 
application, dated in August 1995, indicates that he then 
reported that he had not previously filed a claim for any 
benefit with VA.  Moreover, as discussed above, treatment 
records dated prior to August 31, 1995, do not constitute an 
informal claim for service connection.  Nor does evidence 
that the veteran had disability from heart disease prior to 
the date of his claim suffice to allow the assignment of an 
earlier effective date for service connection.  The Board 
concludes that the claim of entitlement to an effective date 
for service connection for cardiovascular disease prior to 
August 31, 1995, is not well grounded.

II.  Increased Rating for Sinusitis

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability from sinusitis within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the ROs 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

Service medical records show that in March 1961, the veteran 
was diagnosed to have acute, right maxillary sinusitis.  On 
many occasions during the remainder of his service, he 
received medical treatment for sinusitis.  A history of 
surgery for sinusitis in 1978 was noted in a report of 
medical history dated at the time of his medical examination 
for retirement.  However, the service medical records do not 
otherwise document any surgery for sinusitis.

During the VA examination in March 1996, the veteran gave a 
history of multiple surgeries for sinusitis and polypectomies 
since 1960.  On examination, there was no transillumination.  
However, the veteran spoke with a nasal tone, indicating to 
the examiner that he may have had air fluid levels in his 
sinuses.  The sinuses were tender to percussion.  The 
examiner recorded among his diagnoses sinusitis.

The veteran was granted service connection for sinusitis by 
the ROs March 1996 rating decision, which assigned a 
disability rating of zero percent.  In a December 1996 rating 
decision, a hearing officer awarded an increased rating of 10 
percent, effective from the date of service connection in 
August 1995.

The Board notes that the RO has considered the veterans 
disability from sinusitis under both the former and revised 
rating criteria for respiratory disorders.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (when there has 
been a change in an applicable statute or regulation after a 
claim has been filed but before a final decision has been 
rendered, VA must apply the version of the statute or 
regulation which is most favorable to the claimant, unless 
Congress has expressly provided otherwise or has authorized 
VA to provide otherwise and VA has done so).  Under the 
former rating criteria, a 10 percent rating is assigned for 
moderate sinusitis, with discharge or crusting or scabbing, 
and infrequent headaches.  A 30 percent rating is assigned 
for severe sinusitis, with frequently incapacitating 
recurrences, severe and frequent headaches, or purulent 
discharge or crusting reflecting purulence.  A 50 percent 
rating is assigned for postoperative sinusitis, following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations.  38 C.F.R. § 4.97, Diagnostic Codes 6513 (1996).  
Under the revised rating criteria, which were provided to the 
veteran in the rating decision of December 1996, a 10 percent 
rating is assigned for one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is assigned for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or: more than six 
non-incapacitating episode per year of sinusitis 
characterized by  headaches, pain, purulent discharge or 
crusting.  A 50 percent rating is assigned following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6513 
(1998).

The veteran testified in December 1996 that he was having 
severe headaches.  He reported that he was blowing blood 
clots and a foul smelling discharge from his nose.  He stated 
that he had been treated at a VA medical center with 
antibiotics and nose sprays with little relief.  He described 
his symptoms as constant.  He reported that he had had 
surgery on his sinuses three times.

VA outpatient treatment records dated in November 1996 show 
that the veteran gave a history of chronic sinusitis with 
frontal headaches.  Examination of his nose showed marked 
allergic rhinitis with hypertrophy of the inferior 
turbinantes.  He was prescribed Bactrim DS (a synthetic 
antibiotic), a nasal spray and Vancenase (an anti-
inflammatory steriodal nasal spray).  During examinations in 
January and February 1997, the veterans nose and throat were 
found to be normal.  However, during an otolaryngology visit 
in March 1997, an examiner noted that the veteran had a 
history of allergic rhinitis.  He complained of minor nose 
bleeds, nasal stuffiness, and frontal headaches.  On 
examination, there was marked allergic rhinitis with 
hypertrophy of the turbinates.  The veteran was prescribed 
Claritin and Bacitracin ointment.  No antibiotic medication 
was listed among medications that the veteran was reported to 
be taking during treatment in the remainder of 1997.

The Board has reviewed the entire record.  Despite the 
veterans statements describing foul-smelling discharge from 
his nose, etc., the Board has found no clinical evidence that 
the veterans sinusitis is manifested by frequently 
incapacitating recurrences, severe and frequent headaches, or 
purulent discharge or crusting reflecting purulence, nor any 
medical evidence that the sinus disorder results in three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by  headaches, pain, purulent discharge or crusting.  While 
the record does show that the veteran was treated with 
antibiotic medication in December 1996, and was prescribed an 
antibiotic ointment in March 1997, the records do not 
document either the number or severity of episodes of 
sinusitis that would support the assignment of a rating in 
excess of 10 percent.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2,  (1998).  The Board has also considered the 
provisions of 38 C.F.R. §  4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  In this case, absent evidence of 
either more severe or more frequent episodes, the veterans 
disability from sinusitis, as discussed above, does not 
approximate the criteria for the next higher schedular 
evaluation of 30 percent.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings are provided under 
both the former and the current rating criteria, but the 
medical evidence reflects that the required manifestations 
are not present in this case.  Second, the Board finds no 
evidence of an exceptional disability picture in this case.  
The veteran has not required hospitalization or frequent 
treatment for his sinusitis, nor is it shown that it 
otherwise so markedly interferes with employment as to render 
impractical the application of regular schedular standards.  
There is no evidence that the impairment resulting solely 
from sinusitis warrants extra-schedular consideration.  
Rather, for the reasons noted above, the Board concludes that 
the impairment resulting from sinusitis is adequately 
compensated by the 10 percent schedular evaluation.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted in this case.



ORDER

An effective dated prior to August 31, 1995 for the grant of 
service connection for cardiovascular disease is denied.

An increased rating for sinusitis is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
